Per Curiam:
The rule of court requiring a bill of particulars to be furnished is a just and wise one, and it was properly enforced in this case. No valid reason was given for the omission to state in the bill the title attempted to be given in evidence. No request was made for leave to amend the bill. The evidence was properly refused. The reference in the deed to “the road, that goes from the National road to the Pike Run road” as one of the boundaries of the land conveyed, made the parol evidence proper. The object thereof was not” to establish that the land in question was technically excepted out of the land conveyed, but to prove that it was not intended to be included within the boundaries given in the deed.
Judgment affirmed.